Citation Nr: 0630501	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  03-06 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
January 2004 when it was denied.  The veteran appealed the 
decision to United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  By Order dated April 15, 
2004, the Court vacated the January 2004 Board decision and 
remanded the issue on appeal back to the Board for further 
action pursuant to an April 2004 Joint Motion for Remand by 
VA and the appellant.  In June 2004, the Board remanded the 
issue back to the RO for additional evidentiary development 
and to cure a procedural defect.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
his non-combat stressors have not been verified.  

2.  Any PTSD is not related to the veteran's active duty 
service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the June 2004, 
February 2006 and March 2006 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the June 2004, February 2006 and 
March 2006 VCAA letters implicitly notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was repeatedly 
advised to submit pertinent evidence.  The Board believes 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to rating decision on appeal, the RO did provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the veteran 
has had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in June 2004, and was provided with 
notice of the types of evidence necessary to establish any 
disability rating and/or the effective date in March 2006.  
The appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA records 
have been obtained.  The veteran has been afforded 
appropriate VA examinations.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The RO attempted to verify the 
veteran's claimed stressors without success.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.


Criteria and Analysis

The veteran is claiming service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  With regard to the question of whether the 
veteran engaged in combat, the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's service medical records do not indicate that 
the veteran was diagnosed with PTSD while in service.  
However, reports of VA examinations conducted in July 1993, 
October 1999 and February 2006 resulted in diagnoses of PTSD.  
Additionally, VA clinical records also include diagnoses of 
PTSD.  

As there is competent evidence of record of diagnoses of 
PTSD, the Board must determine whether the veteran served in 
combat or whether there is a corroborated in-service stressor 
to determine whether the veteran's current PTSD could be 
related to service. 

There is no evidence in the record that the veteran served in 
combat and he did not receive any combat awards.  There is 
nothing in the veteran's service personnel records to show 
combat.  Furthermore, the stressors reported by the veteran 
do not involve his participation in combat.  As it is not 
shown that the veteran engaged in combat, his unsupported 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 VET. APP. 128 (1997); Doran v. 
Brown, 6 VET. APP. 283 (1994).  The regulatory requirement 
for "credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 VET. APP. 163 (1996). 

A review of the evidence of record demonstrates that the 
veteran has reported two main stressors - the misfire of a 
ship's gun during rapid fire training and being attacked by 
civilians and police while on leave in Madagascar.  

At the time of a July 1993 VA examination, the veteran 
reported being involved in an accident in a gun mount during 
rapid fire training off the coast of Africa in August of 1973 
when there was a misfire.  Everyone had to evacuate the 
position and he thought he was wounded.  The pertinet 
diagnosis was PTSD.  

In June 1999, the veteran informed a clinician that he was 
severely beaten by Portugese locals and police in Madagascar.  
The veteran alleged that he had to cut one of the locals just 
to get away.  He also reported an incident involving a 
misfired shell.  

An August 1999 clinical record reveals the veteran reported 
his main stressors were being beaten by police and local 
citizens while on shore leave in Madagascar and the misfiring 
of a shell while on board ship.  

At the time of an October 1999 VA examination, the veteran 
reported that his primary stressor was being beaten up by 
civilians in Pakistan while he was on leave.  He reported 
that he had to kill one of the civilians in order to protect 
himself.  The pertinet diagnosis was PTSD.

In September 1999, the veteran reported he was involved in a 
stressor when a naval gun misfired during a training 
exercise.  He also reported he was attacked by civilians and 
police while on liberty in Madagascar.  He indicated that he 
had reported the incident to the commanding officer.  The 
attacks were racially motivated.  

At the time of the most recent VA examination in February 
2006, the veteran reported that he and another sailor were 
attacked by locals with billy clubs while on leave.  He 
recalled being pinned under a car and being beaten about the 
body and legs.  The diagnosis was PTSD and depressive 
disorder not otherwise specified secondary to PTSD.  

VA attempted to verify the veteran's reported stressors 
without success.  In January 2001, the United States Armed 
Services Center for Reserch of Unit Records provided copies 
of the deck logs for the USS Fiske for August 1973.  These 
records indicate that the ship was moored at the U.S. Naval 
Base, Newport, Rhode Island and did not conduct rapid fire 
exercises during the month of August 1973.  In June 2005, the 
National Archives and Records Administration reported that a 
search of deck logs of the USS Fiske for the period from 
December 1972 to July 1973 failed to document any incidents 
of misfiring guns.  The Board finds that the veteran's 
participation in gunnery exercises which involved a misfire 
of a gun has not been verified.  

In June 2005, the National Archives and Records 
Administration reported that a search of deck logs of the USS 
Fiske for the period from December 1972 to July 1973 
documented that, on May 31, 1973, certain members of the USS 
Fiske were assaulted by local civilians while on shore leave 
in Madagascar.  The ships log included the specific names of 
the individuals who were attacked but the veteran was not 
mentioned at all.  It appears to the Board that all the 
participants involved in the altercations were reported by 
name.  The Board finds the fact that the ship's log listed 
each participant without use of words to the effect that 
other sailors were also involved weighs against a finding 
that the veteran was personally involved.  It appears to the 
Board that, if the veteran were involved and reported the 
incident as alleged, his name would also have been included 
in the pertinent entry in the ship's log.  The veteran also 
provided somewhat differing accounts of the incident - 
reporting at one time that he had to cut a civilian to escape 
and reporting at another time that he actually killed a 
civilian.  Additionally, the Board notes that the veteran's 
service medical records are silent as to complaints of, 
diagnosis of or treatment for any injuries reported to have 
been sustained in an attack by civilians.  The Board finds 
there is no verification in the service medical records of 
the veteran being attacked by civilians.  There is also no 
verification in the ships log of the veteran being attacked, 
or even being present at the attack.  This stressor, also, 
has not been objectively verified.  

In conclusion, there is no evidence that the veteran engaged 
in combat and the only evidence of in-service stressors are 
contained in the veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  Furthermore, 
the Board notes that the veteran's post-service medical 
providers appear to have rendered a diagnosis of PTSD based 
upon the veteran's uncorroborated accounts as to his in-
service experience.  A diagnosis of PTSD which is based on 
examinations which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
In this regard, the Board is not bound to accept PTSD 
diagnoses which are based on an unverified history of non-
combat related stressful incidents as related by the 
veteran."  Just because a physician or health care 
professional accepted appellant's description of his Vietnam 
experiences as credible, and diagnosed the appellant as 
suffering from PTSD, does not mean the BVA is required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnosis of PTSD in the record lacks probative value, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


